DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-14, 16, 22-24, 27, 29, and 32 are pending.
Claims 1-4, 6-14, 16, 22-24, 27, 29 and 32 are rejected.
Claims 5, 15, 17-21, 25-26, 28, 30 and 31 are canceled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 8, 9, 11-14, 22, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein solvent removed from the reaction mixture as part of continuous water by-product removal in step ii)" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim because step ii) does not remove solvent.  This rejection may be overcome by inserting the word “the” before the word “continuous” in line 2.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “wherein the solvent is selected from the group consisting of xylenes, toluene, ethyl benzene, chlorobenzene, 2-ethylhexanal, 2-methyl-butanal, and mixtures thereof”, and the claim also recites “preferably xylenes or toluene, most preferably toluene” which are the narrower statements of the range/limitation. In the present instance, claim 6 recites the broad recitation “wherein Ra and Rb are independently selected from C1 to C18 alkyl”, and the claim also recites “preferably C3 to C18 alkyl, more preferably C6 to C18 straight-chained alkyl” which are the narrower statements of the range/limitation.  In the present instance, claim 8 recites the broad recitation “wherein Rc and Rd are independently selected from C1 to C18 alkyl”, and the claim also recites “preferably C1 to C10 alkyl”, which is the narrower statement of the range/limitation. In the present instance, claim 11 recites the broad recitation “wherein the catalyst is an acidic catalyst”, and the claim also recites preferably a weak acid salt” which is the narrower statement of the range/limitation.  In the present instance, claim 22 recites the broad recitation wherein the enol ether formed in the process has a total number of carbon atoms of from 20 to 60”, and the claim also recites “preferably from 24 to 40, more preferably from 28 to 36 carbon atoms” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 27 recites the limitation "wherein hydrogenation in step iii)" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim because step iii) in claim 23 is a reducing step and reducing is not limited to hydrogenation.
Claims 9 and 12-14 are indefinite because they depend from an indefinite claim. Ex parte Cordova, 10 U.S.P.Q.2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, 16, 22-24, 27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 5,053,556) in view of Mertzweiller (US 2,578,724) and Groll et al. (US 2,122,812) and further in view of Fujii et al. (JP 09095461 A, abstract).
Ohnishi discloses a process for preparing an alkenyl ether (enol ether) comprising i) contacting a branched aldehyde, wherein the branched aldehyde is branched at the beta position, with an alcohol in the presence of an acidic catalyst  to form reaction mixture and ii) heating the reaction mixture formed in step i) under reflux with continuous removal of water by-product (column 2, lines 48-56; column 5, line 24 to column 6, line 51; Examples 2 and 9; and claims 1, 2).   The reaction is conducted in the liquid phase wherein the liquid phase is either a reaction solution of the aldehyde and alcohol to be reacted or a reaction solution of the aldehyde and alcohol to be reacted and an additional azeotropic solvent (column 6, lines 11-15).  Since the solvent may include the aldehyde reactant examples of suitable solvents include the claimed 2-ethylhexanal and 2-methyl-butanal (column 5, lines 24-32 and column 6, lines 7-15).  Examples of suitable alcohols are disclosed in column 5, lines 33-36 and includes those having 4 to 24 carbon atoms.  Examples of suitable branched aldehydes are disclosed in column 5, lines 24-32 and includes those having the claimed formula (II) such as 2-ethylhexanal, 2-methylbutanal, 2-ethylbutanal, etc.  The aldehyde may be used in molar excess (column 5, lines 57-59).   Suitable acidic catalysts are disclosed in column 5, lines 50-55 and includes p-toluenesulfonic acid, sulfuric acid, hydrochloric acid, ferric chloride, cation exchange resin, etc.  The reaction temperature is 200°C or lower and varies depending upon the aldehyde and alcohol used (column 6, lines 7-8 and 26-28).   The alkenyl ether (enol ether) prepared has the formula (3) disclosed in column 3, lines 2-8, 13-15 and 28 and may have from 9-40 carbon atoms.
Ohnishi differs from the instant claims in that Ohnishi does not require that the alcohol be a branched-chain alcohol, in particular one having the claimed formula (I), more particular the claimed 2-decyltetradecan-1-ol or 2-octyldodecan-1-ol.  However, Ohnishi does disclose that branched chain alcohols having 4 to 24 carbon atoms are suitable for use as the alcohol in the reaction (column 2, line 65 to column 3, line 15; column 3, lines 39-41 and 53-54; and column 5, lines 33-37).  In addition, Example 2 of Ohnishi discloses the use of 2-ethyl-butyl alcohol and Example 9 of Ohnishi discloses the use of 2-ethylhexanol.
Mertzweiller discloses a process for preparing an unsaturated ether having from 8 to 30 carbon atoms comprising reacting an alcohol and an aldehyde optionally in the presence of an acid catalyst under heating conditions that allow for the unsaturated ether to form (entire disclosure, in particular column 1, line 24 to column 3, line 67, the Examples and claims).  It is disclosed that it is desirable for the aldehyde and alcohol to have branched chain carbon structures (column 1, lines 44-47).  It was discovered that the best yields of unsaturated ether is obtained with the use of more highly branched aldehydes and alcohols (paragraph bridging columns 2 and 3).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a branched-chain alcohol having 4 to 24 carbon atoms including one having the claimed formula (I), such as the claimed 2-decyltetradecan-1-ol or 2-octyldodecan-1-ol, as the alcohol of formula R3-OH in the process of Ohnishi, since Ohnishi discloses that branched chain alcohols having 4 to 24 carbon atoms are suitable for use as the alcohol in the reaction and Ohnishi exemplifies the use of 2-ethyl-butyl alcohol and 2-ethylhexanol.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  The ordinary skilled artisan would have further been motivated to utilize an aldehyde and alcohol having branched chain carbon structures in the process of Ohnishi, since Mertzweiller discovered that the best yields of unsaturated ether is obtained with the use of more highly branched aldehydes and alcohols.
Ohnishi differs from the instant claims in that Ohnishi does not require that the reaction temperature be greater than about 125°C and less than about 170°C and in particular about 125°C to about 165°C as required by claim 16.  
However, Ohnishi does disclose that the reaction temperature is 200°C or lower and varies depending upon the aldehyde and alcohol used (column 6, lines 7-8 and 26-28), which overlaps with the claimed temperature ranges of greater than about 125°C and less than about 170°C and about 125°C to about 165°C.   In particular, Examples 2 and 9 are carried out under reflux, wherein the bp of 2-ethylbutyraldehyde is 117°C, the bp of 2-ethylbutyl alcohol is 147°C, the bp of 2-ethylhexenal is 163°C and the bp of 2-ethylhexanol is 184.7°C.   It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Ohnishi differs from the instant claim 3 in that Ohnishi does not require that the solvent be removed and recycled to the reaction mixture.  
Ohnishi differs from the instant claim 4 in that Ohnishi does not require that the solvent be selected from the group consisting of xylene, toluene, ethyl benzene, and chlorobenzene.  

Mertzweiller discloses that unreacted aldehyde and alcohol can be removed by volatization from the reaction mixture and can be subjected to the reaction again to increase conversion to the unsaturated ether (column 2, lines 8-11). Mertzweiller discloses that the water removal may be conveniently handled by addition of an entrainer such as benzene, toluene or xylenes (column 2, lines 43-46).   Mertzweiller discloses that the water is thus removed as one component of an azeotrope, the components of the azeotrope are separated, and the entrainer subsequently recycled (column 2, lines 46-49).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize solvents such as benzene, toluene or xylenes as entrainers in the process of Ohnishi and recycle them, since Ohnishi disclose that azeotropic solvents may be used (column 6, lines 13-15) and Mertzweiller discloses that the water removal may be conveniently handled by addition of an entrainer such as benzene, toluene or xylenes, wherein the water is thus removed as one component of an azeotrope, the components of the azeotrope are separated, and the entrainer subsequently recycled.  Further, if the aldehyde and alcohol are used as the reaction solvent, then the ordinary skilled artisan would have further been motivated to recycle any unreacted aldehyde and alcohol in order to increase conversion to the unsaturated ether. 
Ohnishi differs from the instant claims in that Ohnishi does not require that the acidic catalyst be a weak acid salt, in particular a weak acid salt such as those disclosed in claim 12.   Ohnishi also does not disclose the use of all of the acid catalysts disclosed in claim 14. 
However, Ohnishi does not limit the acidic catalyst to be used and implicitly teach that any known acidic catalyst may be utilized (column 3, lines 1 and 43-44 and column 5, lines 50-56).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize any known acidic catalyst in the process of Ohnishi including those disclosed in claims 12 and 14, since Ohnishi does not limit the acidic catalyst to be used and implicitly teach that any known acidic catalyst may be utilized. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Ohnishi differs from the instant claim 22 in that Ohnishi does not require that the enol ether formed in the process has a total number of carbon atoms of from 20 to 60, 24 to 40 or 28 to 36 carbon atoms. 
However, Ohnishi discloses that the alkenyl ether (enol ether) prepared may have from 9-40 carbon atoms, which overlaps with the claimed carbon atoms of 20 to 60, 24 to 40 or 28 to 36 (column 3, lines 2-8, 13-15 and 28). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to prepare an alkenyl ether (enol ether) having from 20 to 60 carbon atoms, in particular 24 to 40 or 28 to 36 carbon atoms, utilizing the process of Ohnishi, since Ohnishi prepares an alkenyl ether (enol ether) having from 9-40 carbon atoms, which overlaps with the claimed 20 to 60, 24 to 40 or 28 to 36 carbon atoms.   It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Ohnishi differs from the instant claims 23-24 and 27 in that Ohnishi does not require that the enol ether formed in the process be reduced to form a saturated ether, in particular be hydrogenated in the presence of a hydrogenation catalyst at a temperature of from about 0°C to about 350°C and a pressure of from atmospheric to about 30,000 kPa absolute.
 Mertzweiller discloses that the alpha unsaturated ethers obtained by reaction of highly branched aldehydes and alcohols may be reduced by hydrogenation to give the corresponding saturated ether which have a variety of uses (column 3, lines 55-67). 
Groll et al. disclose a process for effecting catalytic hydrogenation of unsaturated ethers comprising reacting the unsaturated ether with hydrogen in the presence of a hydrogenation catalyst, preferably at temperatures not exceeding 200°C, at any desirable pressure with moderately elevated temperatures being advantageous (page 1, column 1, lines 1-9; page 1, column 1, line 44 to column 2, line 32; page 3, column 1, lines 1-10; and page 3, column 2, lines 34-58).   Groll et al. disclose that the successful execution of their invention is not dependent upon the source of the unsaturated compound treated nor on the method by which a suitable unsaturated ether is prepared (page 1, column 2, lines 25-32).
  One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to reduce the alkenyl ether (enol ether) of Ohnishi, since Mertzweiller discloses that the alpha unsaturated ethers obtained by reaction of highly branched aldehydes and alcohols may be reduced by hydrogenation to give the corresponding saturated ether which have a variety of uses.  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to reduce the alkenyl ether (enol ether) of Ohnishi by hydrogenation using hydrogenation conditions as disclosed by Groll et al., since Groll et al. disclose one can effect catalytic hydrogenation of unsaturated ethers comprising reacting the unsaturated ether with hydrogen in the presence of a hydrogenation catalyst, preferably at temperatures not exceeding 200°C, at any desirable pressure with moderately elevated temperatures being advantageous.  There would have been a reasonable expectation of success, since Groll et al. disclose that the successful execution of their invention is not dependent upon the source of the unsaturated compound treated nor on the method by which a suitable unsaturated ether is prepared.  
Ohnishi in view of Mertzweiller and Groll et al. differ from the instant claims 29 and 32 in that Ohnishi in view of Mertzweiller and Groll et al. do not disclose blending the saturated ether into a lubricant composition and supplying the lubricant composition to a surface.
However, Mertzweiller discloses that the saturated ethers prepared by reducing the alpha unsaturated ethers by hydrogenation have a variety of uses, which includes use as a valuable fuel additive ( column 3, lines 55-67). 
Fujii et al. disclose that alkyl or alkenyl ethers have utility as lubricants (abstract).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the saturated ethers obtained from Ohnishi in view of Mertzweiller and Groll et al. in a lubricating composition as a fuel additive, since Mertzweiller discloses that the saturated ethers prepared by reducing the alpha unsaturated ethers by hydrogenation have a variety of uses, which includes use as a valuable fuel additive and Fujii et al. disclose that alkyl or alkenyl ethers have utility as lubricants.  The claims would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699